Title: To Thomas Jefferson from Martha Jefferson Randolph, 25 April 1790
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Richmond April 25 1790

I recieved yours My Dearest Father with more pleasure than is possible for me to express and am happy to hear that you are at last settled at New Yorck as I am in hopes we shall now hear from you often. We are just returned from a visit up the country to aunt Carr and Mrs. Flemming’s. It has not been possible as yet to carry dear Pol[ly] to Eppington for want of horses as Mr. Randolph was unwilling to borrow his father’s for so long a time but I expect certainly to be there in ten days at latest. I intend writing to Mrs. Trist  and Holly by the next post and promise you not to leave Richmond without writing also to my friends in Europe. I hope you have not given over comming to Virginia this fall as I assure you My dear papa my happiness can never be compleat without your company. Mr. Randolph omits nothing that can in the least contribute to it. I have made it my study to please him in every thing and do consider all other objects as secondary to that except my love for you. I do not know where we are to spend the summer. Mr. Randolph has some thought of settling at Varina for a little while till he can buy a part of Edgehill. I am much averse to it my self but shall certainly comply if he thinks it necessary. My health is perfectly good as also dear Polly’s. I have recieved a letter from Mrs. Curson who informs me that the Duke of Dorset and Lady Caroline are both going to be married, the former to a Miss Cope. Adieu My Dear Pappa I am with the tenderest affection yours,

M. Randolph

